Per Curiam.

At the time of the verification of the petition and the issuance of the precept the tenant was not in default. Since the rent was due on January 1, 1959, a legal holiday, the tenant, pursuant to section 25 of the General Construction Law, *880Was entitled to make payment on the next business day. Accordingly, the final order in favor of the landlord was improperly made despite the fact that the rent was due at the time of the trial of the proceeding.
The final order and judgment should be reversed, with $30 costs, and final order directed in favor of tenant dismissing the petition, with costs.
Concur — Hoestadter, J. P., Hecht and Aurelio, JJ.
Final order and judgment reversed, etc.